Case 1:20-cv-00811-IDD Document 14 Filed 09/23/20 Page 1 of 1 PagelD# 58

UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

Lindsey, et al i.
, Plaintiff

Vv. 1:20-cv-81 1
Case Number:

 

Virginia Surgical Hair Center, Inc.
, Defendant

NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE
TO EXERCISE JURISDICTION

In accordance with the provisions of 28 U.S.C. §636(c), and Fed.R.Civ.P. 73, you are notified that a United States magistrate
judge of this district court is available to conduct any or all proceedings in this case including a jury or nonjury trial, and to order the

entry ofa final judgment. Exercise of this jurisdiction by a magistrate judge is, however, permitted only if all parties voluntarily
consent.

You may, without adverse substantive consequences, withhold your consent, but this will prevent the court’s jurisdiction from
being exercised by a magistrate judge. If any party withholds consent, the identity of the parties consenting or withholding consent
will not be communicated to any magistrate judge or to the district judge to whom the case has been assigned.

An appeal from a judgment entered by a magistrate judge shall be taken directly to the United States court of appeals for this
judicial circuit in the same manner as an appeal from any other judgment of this district court.

CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

In accordance with provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case consent to have a United

States magistrate judge conduct any and all proceedings in this case, including the trial, order the entry ofa final judgment, and conduct
all post-judgment proceedings.

Signature of Counsel or Pro Se Party Date

_ __barty
William Lindsey, M.D. /s/Adam D. Mandell Sep. 21, 2020

Best Premiere Medical Services, PLLC /s/Adam D. Mandell Sep. 21, 2020

 

 

 

 

_Virginia Surgical Hair Center, Inc. /s/Juan Chardiet 09/21/2020
Linda Carnazza /s/Juan Chardiet — 09/21/2020
ORDER OF REFERENCE

IT IS ORDERED that this case be referred to a United States Magistrate Judge to conduct all,proceedings and order the entry
of judgment in accordance with 28 U.S.C. §636(c) and Fed.R.Civ.P. 73. Bua

Is
Saglannbsn 23 2020 Leonie M. Brinkema
ate

NOTE: RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES HAVE CONSENTED
TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.

 
